Case 5:19-cv-00050-LGW-BWC Document 58 Filed 08/18/20 Page 1 of 2
                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By casbell at 12:57 pm, Aug 18, 2020
Case 5:19-cv-00050-LGW-BWC Document 58 Filed 08/18/20 Page 2 of 2
